Name: Council Decision (EU, Euratom) 2018/769 of 22 May 2018 appointing three members, proposed by the Kingdom of the Netherlands, of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-05-25

 25.5.2018 EN Official Journal of the European Union L 129/80 COUNCIL DECISION (EU, Euratom) 2018/769 of 22 May 2018 appointing three members, proposed by the Kingdom of the Netherlands, of the European Economic and Social Committee THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal of the Government of the Netherlands, Having regard to the opinion of the European Commission, Whereas: (1) On 18 September 2015 and 1 October 2015, the Council adopted Decisions (EU, Euratom) 2015/1600 (1) and (EU, Euratom) 2015/1790 (2) appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020. (2) Three members' seats on the European Economic and Social Committee have become vacant following the end of the terms of office of Mr Dirk WESTENDORP, Mr Jan SIMONS and Mr Joost VAN IERSEL, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2020:  Mr A.P. August MESKER, Member Supervisory Council and Member Financial Audit Committee at Hivos,  Mr R.A.C. RenÃ © BLIJLEVENS, Secretary of the Foundation for Sustainable (Micro) Pensions in Developing Countries,  Mr T.J.M. Thom VAN MIERLO, former senior consumer affairs officer and secretary self-regulation dialogue at the Social Economic Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2018. For the Council The President K. VALCHEV (1) Council Decision (EU, Euratom) 2015/1600 of 18 September 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 248, 24.9.2015, p. 53). (2) Council Decision (EU, Euratom) 2015/1790 of 1 October 2015 appointing the members of the European Economic and Social Committee for the period from 21 September 2015 to 20 September 2020 (OJ L 260, 7.10.2015, p. 23).